Opinion issued December 22, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00846-CV



KIM DENISE CARTER, Appellant

V.

KATHY POTTS , Appellee



On Appeal from the 344th District Court
 Chambers County, Texas
Trial Court Cause No. 22694



MEMORANDUM OPINION	Appellant Kim Denise Carter has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.